OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. The Appellate Division properly upheld the Workers’ Compensation Board’s imposition of a penalty under Workers’ Compensation Law § 25 (3) (f) against the carrier for failure to pay the award within 10 days. The penalty award is consistent with the purpose of the statute “in favor of prompt payment of workers’ compensation benefits to injured employees” (Matter of Keser v New York State Elmira Psychiatric Ctr., 92 NY2d 100, 105 [1998]). The carrier’s mistake in addressing the payment to the wrong street name and number is sufficiently distinguishable from the carrier’s one-letter spelling mistake in the street name in Krug’s Glazing Servs. (WCB No. 8951 2610, 1998 WL 707503, 1998 NYWCLR [LRP] LEXIS 286 [Sept. 16, 1998]) to warrant a different result (see Matter of Charles A. Field Delivery Serv. [Roberts], 66 NY2d 516, 517-520 [1985]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.